UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4073


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JAROD A. BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-01096-PMD-1)


Submitted:   September 13, 2012            Decided:   September 26, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard N. Buchanan, Charleston, South Carolina, for Appellant.
Robert Nicholas Bianchi, OFFICE OF THE UNITED STATES ATTORNEY,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jarod Brown pled guilty to possessing firearms as a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

The district court sentenced him under the Armed Career Criminal

Act    (“ACCA”),      18    U.S.C.       § 924(e)         (2006),     to     the   statutory

mandatory      minimum          of    fifteen         years’     imprisonment.          Brown

appeals.       On     appeal,        counsel      has    filed    a   brief    pursuant          to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious issues for review but questioning whether the

district      court     conducted        an       adequate     Fed.    R.     Crim.    P.        11

colloquy, whether trial counsel was ineffective, and whether the

district court erred in sentencing Brown under the ACCA.                                Brown

was notified of his right to file a supplemental pro se brief

but has not done so.             We affirm.

              Prior to accepting a plea, a trial court must conduct

a    plea    colloquy      in    which       it   informs      the    defendant       of,    and

determines that the defendant comprehends, the nature of the

charges to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he    is    relinquishing        by    pleading         guilty.       Fed.    R.   Crim.         P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).       The    district         court    “must      determine     that    there        is    a

factual basis for the plea.”                      Fed. R. Crim. P. 11(b)(3).                 The

district court also must ensure that the defendant’s plea was

                                                  2
voluntary and did not result from force or threats.                               Fed. R.

Crim. P. 11(b)(2).          Because Brown did not properly preserve any

error in his plea proceeding or Rule 11 colloquy, we review the

proceeding for plain error.              See United States v. Massenburg,

564 F.3d 337, 342-43 (4th Cir. 2009); see also United States v.

Olano,    507    U.S.     725,   732     (1993)             (requiring      appellant     to

demonstrate      error      occurred,        was       plain,       and     affected     his

substantial rights).

           While      the   district     court             made    two   minor   omissions

during the plea colloquy, see Fed. R. Crim. P. 11(b)(1)(D), (M),

we    conclude    Brown     cannot      establish            plain       error   in    these

omissions.       See Massenburg, 564 F.3d at 343; see also United

States v. Saft, 558 F.2d 1073, 1080 (2d Cir. 1977) (addressing

failure to advise of right to counsel).                            Rather, the district

court substantially complied with the requirements of Rule 11

and   ensured    that    Brown’s      plea       was    knowing      and    voluntary    and

supported by an adequate factual basis.                           See DeFusco, 949 F.3d

at 116, 119-20.         Thus, we conclude that Brown is not entitled to

relief on this ground.

           Next,      counsel    questions             whether      trial    counsel     was

ineffective      in   failing    to    obtain          a    conditional      guilty     plea

preserving appellate review of Brown’s suppression arguments or

in failing to properly advise Brown regarding the effect of his

guilty plea on those arguments.                  As counsel appropriately notes,

                                             3
however,       claims        of    ineffective         assistance       of      counsel     “are

generally       not    cognizable          on    direct      appeal    .    .   .    unless    it

conclusively appears from the record that defense counsel did

not provide effective representation.”                        United States v. Benton,

523    F.3d    424,     435       (4th    Cir.   2008)    (internal        quotation       marks

omitted).       Instead, such claims are properly raised in a motion

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2012).                               United States

v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                 Because the

record does not conclusively establish ineffective assistance of

counsel, we decline to consider such claims at this juncture.

               Turning to Brown’s armed career criminal designation,

we    review     the       district       court’s      application         of    a    statutory

sentencing enhancement de novo.                      United States v. Carr, 592 F.3d

636, 639 n.4 (4th Cir. 2010).                         A defendant may be properly

sentenced under the ACCA if he violates 18 U.S.C. § 922(g)(1)

and has at least three prior convictions for violent felonies or

serious drug offenses “committed on occasions different from one

another.”             18     U.S.C.        § 924(e)(1)         (2006).           The      record

demonstrates          that        Brown    had       three     prior       convictions        for

controlled      substance          offenses      occurring      on     separate       occasions

and punishable by more than ten years’ imprisonment.                                   See S.C.

Code     Ann.     §§       44-53-370,       44-53-375(B)(1)            (2006)        (statutory

maximum sentences); United States v. Williams, 508 F.3d 724,

727-31    (4th        Cir.    2007)       (finding      convictions          under     Youthful

                                                 4
Offender       Act    acceptable    ACCA       predicates);          United      States     v.

Letterlough, 63 F.3d 332, 337 (4th Cir. 1995) (addressing when

predicate convictions occurred “on occasions different from one

another” under ACCA).           Thus, we conclude that the district court

did not err in the imposition of the enhanced sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Brown, in writing, of the right to

petition   the       Supreme    Court    of       the    United     States      for   further

review.    If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for        leave      to    withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the     materials

before    the    court    and    argument         would     not     aid   the    decisional

process.

                                                                                      AFFIRMED




                                              5